Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aron Lantz on 06/02/2021.

The application has been amended as follows: 

Cancel claims 1-2, 4, 7-16, and 18-23.
Change dependency of claim 5 to claim 3.
Claim 3:
an upper section [[such that the upper section includes a first conical section having a distal end and a proximal end such that the proximal end of the first conical section includes a first conical section opening,]] that includes a fire chamber having a distal end and a proximal end such that a removable/releasable grate is located adjacent to the distal end of the fire chamber [[and the distal end of the first conical section is located adjacent to the proximal end of the fire chamber]], wherein an amount 
a [[stationary]] lower section [[such that the upper section is retained within the stationary lower section, wherein the stationary lower section]] including[[es]] a [[second]] conical section having a distal end and a proximal end such that the proximal end of the [[second]] conical section is located adjacent to the upper section and the distal end of the [[second]] conical section includes a [[second]] conical section opening, wherein the [[first and second]] conical opening[[s have]] has a diameter that is larger than a diameter of the fire chamber; and
 wherein the [[fire chamber]] upper and lower sections form [[has]] a side wall at least partially containing the fire chamber, wherein there is a [[an least one]] continuous and annular side opening located [[[at least partially]]] within the side wall [[of the charcoal igniter and food cooker]], [[forming a side opening]] wherein a portion of the removable/releasable grate is located within the side opening of the charcoal igniter and food cooker[[.]]; and 
	wherein a plurality of brackets interconnect the distal end of the fire chamber and a top end of the lower section, wherein the upper and lower sections are spaced apart by the side opening and held in place by the brackets.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While charcoal igniters have been around for over a century, the concept of having a separate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AARON H HEYAMOTO/Examiner, Art Unit 3762                 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762